Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the AFCP request and after-final amendment filed 3/11/22.  The amendment is hereby entered.  As directed by the amendment: claims 21, 25, 31, and 33 have been amended, claims 20 and 30 have been cancelled, and no claims have been added.  As such, claims 15-18, 21-28, and 31-37 are in condition for allowance per below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarom Kesler 57,046 on 3/18/22.

The application has been amended as follows: 

In claim 15 line 41, the language “wherein the humidifier unit” has been amended to read –wherein the humidification unit--.

In claim 17 line 1-2, the language “holds the humidifier unit rigidly” has been amended to read –holds the humidification unit rigidly--.

In claim 27 line 2, the language “the humidifier unit rigidly” has been amended to read –the humidification unit rigidly--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed system, the prior art does not disclose, either alone or suggest in combination, a system including an assisted breathing unit, a humidification unit including a chamber which is received in a humidification compartment of the assisted breathing unit, a heater base located on an inner side wall of the compartment and including elastic or compression resistance a lid that covers the compartment opening, gases path to provide transfer of pressurized air, a control knob, power supply unit, the chamber having a heat conducting surface on a side wall of the unit and arranged to make thermal contact with the heater base, inlet port for the humidification unit, an outlet connection to provide humidified pressurized gas to a user via a conduit, the humidification unit configured to be received in the compartment in a vertical direction and oriented using a ledge to securely be retained within the compartment as set forth in independent claim 15.  The prior art is also silent as to an assisted breathing unit including an outer casing and including an air inlet on a rear face, a humidifier compartment including an inlet port at a top of the compartment and including an opening at the top of the compartment, a heater base located on a vertically oriented inner side wall of the compartment and including elastic or compression resilience; a lid to cover the compartment opening, a gases path for pressurized airflow to be transferred through, a control knob assembly, a power supply unit, wherein the assisted breathing unit is configured to receive the humidification unit from a top portion and using a ledge to guide the humidification unit into the compartment to securely hold the humidification unit in place as set forth in independent claim 25.  The prior art is also silent as to a removable humidification unit including a humidifier chamber, a heat conducting surface on a vertically extending side wall of the humidification unit configured to contact and be heated by a vertical heater base of a corresponding assisted breathing unit; a humidifier inlet port provided at the top of the humidification unit and aligned 
The closest prior art references of record are: Smith et al. (2009/0194106), Thudor et al. (2003/0066526), Edirisuriya et al. (2003/0236015), Kepler et al. (2007/0169776), and Brown et al. (4,028,444).
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 15, 25, and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN W STUART/Primary Examiner, Art Unit 3785